          Case 1:18-cv-08111-SDA Document 54 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           5/5/2020
 Myung-Ja Melton,

                                   Plaintiff,
                                                               1:18-cv-08111 (SDA)
                    -against-
                                                               ORDER
 Malcolm Shabazz, L.P. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       No later than Tuesday, May 12, 2020, the parties shall file a joint letter regarding the

status of this action. The letter shall address whether any party intends to file a dispositive motion

and, if so, set forth a proposed briefing schedule.

SO ORDERED.

DATED:         New York, New York
               May 5, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
